Citation Nr: 0609529	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD), for the period from November 30, 2001 to April 18, 
2005.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD, for the period beginning on June 1, 
2005.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision.  

In August 2005, the Board remanded the veteran's claim for 
further development.  

The veteran has raised the issue of total compensation rating 
based on individual unemployability in connection with his 
current appeal, but the RO has not addressed this matter.  
Accordingly, it referred back to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  Beginning on November 30, 2001, the service-connected 
PTSD is not shown to be productive of more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

2.  Beginning on May 26, 2002, the service-connected PTSD is 
shown to more nearly approximate the criteria of occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

3.  Beginning on June 1, 2005, the service-connected PTSD is 
not shown to be productive of than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for the service-connected PTSD, beginning on November 
30, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, including Diagnostic Code 
9411 (2005).  

2.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected PTSD, for the period 
beginning on May 26, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, including 
Diagnostic Code 9411 (2005).  

3.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD for the period 
beginning on June 1, 2005 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, including 
Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional psychiatric treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in January 2001 and September 2005 letters.  By 
this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letters were issued prior 
to and subsequent to the appealed rating decision.  Moreover, 
as indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Law and Regulations

In an August 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective on November 30, 2001.  

In a November 2005 rating decision, the RO increased the 
veteran's evaluation for his service-connected PTSD to 70 
percent disabling, effective June 1, 2005.  

The veteran contends that his PTSD is more severely disabling 
than reflected by the current 70 percent rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is evaluated under Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.30, Diagnostic 
Code 9411 (2005).  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See id.  


Analysis

I.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected PTSD, for the period from November 
30, 2001 to May 31, 2005.  

A November 2001 private counseling assessment indicates that 
he veteran had complaints of increased frequency of intrusive 
thoughts with Vietnam themes.  It was noted that unit 
reunions had caused the veteran increasing difficulty with 
intrusive memories.  

On examination, the veteran was casually dressed and well 
groomed.  His mood and affect were appropriate and congruent.  
The veteran appeared apprehensive, but was cooperative and 
spontaneous.  There were no indications of perceptual 
disturbances.  No suicidal ideation was present.  The 
impression was that of chronic PTSD.  

The January 2002 VA examination indicates that the veteran 
reported being employed throughout his life, but that he had 
multiple jobs and had never worked anywhere for more than 
three years at a time.   

The veteran reported that he had good relationships with his 
wife and children.  He stated that he had no friends and was 
a loner, but could be sociable.  

On examination, the veteran was casually dressed and well 
groomed.  He demonstrated chronic, low level anxiety.  He 
reported avoiding crowds, and avoided wooded areas.  He 
reported having terrible sleep.  He reported periodic 
feelings of hopelessness and worthlessness, but denied any 
history of suicidality or homicidality.  He stated that he 
was hypervigilant, had a startle response when hearing 
helicopters, and avoided talking about Vietnam.  

The examiner stated that the veteran appeared to meet the 
criteria for a diagnosis of PTSD, chronic and mild.  The 
examiner noted that the veteran appeared to be affected on a 
regular basis by the trauma that he experience in Vietnam; 
however, he had relatively good coping skills, and had been 
able to lead a meaningful and productive work and family 
life.  

The examiner stated that the veteran was mildly impaired in 
his functioning and he suffered from sleep disturbance, 
hypervigilance, underachievement, and chronic anxiety.  A GAF 
of 61, mild impairment of functioning, was assigned.  

A February 2002 private medical statement indicates that the 
veteran had been seen for about five years, with complaints 
including insomnia with a typical pattern of early morning 
awakening.  

In an August 2002 decision, the RO granted the veteran 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective November 30, 2001.  

Submitted in July 2003 was a performance appraisal for the 
veteran, for the period from May 26, 2002 to May 26, 2003.  
It was noted that the veteran had difficulty at times 
interacting with his co-workers and preferred to remain on 
his own.  It was noted that the veteran's attitude was 
sometimes unpleasant toward his co-workers.  

It was also noted that the veteran's attitude could be 
intimidating occasionally.  Overall, the veteran was given a 
rating of "Distinguished", which was described as, "[t]he 
employee consistently exceed[ed] standards and expectations.  
Performance at this level [was] recognized by their peers and 
by their immediate supervisors.  They demonstrate[d] notable 
skill, initiative, and superior job knowledge.  This 
individual's performance exceed[ed] most other employees in 
the same position."  

A May 2004 VA outpatient note indicates that the veteran 
continued to endorse the full range of PTSD symptoms, 
including nightmares, intrusive thoughts, flashbacks, 
physical and psychological reactivity to reminders of his 
experiences, avoidant behavior, sleep disturbance, chronic 
irritability, and problems with anger/rage, hypervigilance 
and depression.  

It was noted that the veteran was particularly concerned 
about his chronic problems with anger, which had caused 
problems for him at work.  It was noted that the veteran was 
occupationally and socially impaired because of his PTSD.  

The examiner noted that the veteran's judgment, thinking, and 
mood were adversely affected by his PTSD and that he had 
admitted to intermittent suicidal and homicidal ideation, but 
denied intent or plan.  

The examiner noted that the PTSD, chronic anger, and chronic 
depression had adversely affected his ability to function 
appropriately and effectively, his impulse control was 
impaired, and he had great difficulty adapting at work and 
seemed to be on the verge of exploding most of the time.  

An April 2005 VA record indicates that the veteran was 
stressed and anxious and had been more depressed over the 
past 3 to 4 years.  It was noted that the veteran had 
thoughts of hurting people when he was angry, but had no 
plans or intent.  It was noted that the veteran had 
nightmares about Vietnam.  The veteran felt hopeless at 
times.  He denied suicidal or homicidal intent.  

It was noted that the veteran used cannabis in the evenings 
"more days than not," but had been abstinent for 30 days 
prior to examination.  Medications were discussed, and the 
veteran declined.  The diagnosis was that of PTSD, rule out 
cannabis abuse.  A GAF of 45 to 50 was assigned.  

A May 2005 VA psychiatry note indicates that the veteran was 
seen for a PTSD medication consultation.  On examination, the 
veteran had fair hygiene, cooperative, fair eye contact, 
fluent speech, and no psychomotor abnormalities.  

His mood was irritable, his affect was appropriate, he denied 
having suicidal or homicidal ideation, he had no 
hallucinations, and there was no evidence of delusional or 
obsessional thinking.  The impression was that of PTSD, rule 
out cannabis abuse.  A GAF of 45-50 was assigned.  

VA records indicate that the veteran attended a residential 
treatment program for PTSD as an inpatient from April 18, 
2005 to May 13, 2005.  

A May 2005 letter from the veteran's VA treating physician 
indicates that the veteran recently decided that he could no 
longer work due to the intensity of his PTSD symptoms.  The 
physician stated that he agreed with the veteran's decision.  

The physician stated that in his opinion, the veteran was 
unemployable due to his PTSD and suffered from chronic 
anxiety and depression that were secondary to his PTSD.  It 
was noted that because of the intensity and duration of his 
symptoms, the veteran's prognosis was poor, his condition was 
chronic, and a GAF of 45 was assigned.  

Upon a review of the evidence, the Board finds that the 
service-connected PTSD cannot be rated higher than 30 percent 
disabling from November 30, 2001, to May 25, 2002.  

The evidence shows that for this period, the veteran's PTSD 
is more consistent with the criteria of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical evidence prior to May 26, 2002, does not show 
that the veteran had circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands;  impaired 
judgment or abstract thinking; or difficulty in establishing 
and maintaining effective work and social relationships.  

In this regard, at the January 2002 VA examination, the 
examiner found that the veteran was only mildly impaired in 
his functioning, and a GAF of 61 was assigned.  

Therefore, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of 
higher rating for the period prior to May 26, 2002.  

With regard to the period beginning on May 26, 2002 (the 
effective date of the temporary 100 percent evaluation), the 
Board finds that the service-connected PTSD was characterized 
by difficulty interacting with co-workers, nightmares, sleep 
disturbance, chronic irritability, depression, and his 
judgment, thinking, and mood were adversely affected by his 
PTSD.  

The overall findings, in the Board's opinion, more nearly 
approximate the criteria of occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that, although the medical evidence does not 
show that the veteran exhibits symptoms of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking, he had been 
diagnosed as having serious symptoms and serious difficulty 
in social and occupational functioning.  

In reaching this conclusion, the Board points out that 
beginning on May 26, 2002 the medical evidence has not shown 
that the veteran had suicidal ideation; illogical, obscure, 
or irrelevant speech; near-continuous panic or depression; 
spatial disorientation or neglect of personal appearance and 
hygiene.  

In fact, the overall clinical findings do not show that the 
service-connected PTSD was productive of a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and an inability to 
establish and maintain effective relationships.  

Accordingly, an evaluation of no more than 50 percent is 
assignable for the service-connected PTSD, for the period 
from May 26, 2002 and prior to April 18, 2005.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


II.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD, for the period beginning on June 1, 
2005.  

In a November 2005 decision, the RO increased the veteran's 
PTSD rating to 70 percent disabling, effective June 1, 2005 
(the date of reduction from the temporary 100 percent 
evaluation).  

The veteran was granted a temporary total evaluation for the 
period from April 18, 2005 through May 31, 2005, due to 
attending an inpatient PTSD residential treatment program.

An October 2005 statement from the veteran's VA social worker 
indicates that the veteran resigned from his job due to his 
PTSD symptoms.  It was noted that the veteran had difficulty 
managing anger and impulse control, which had impacted his 
ability to get along with others in the workplace.  

It was noted that the veteran continued to experience issues 
with sleep disturbance, intrusive thoughts, depression, 
irritability, and displayed psychological distress upon 
exposure to events that resembled or were reminiscent of the 
traumatic events he experienced while serving in Vietnam.  

The October 2005 VA examination indicates that the veteran 
had recently resigned from his job.  The veteran reported 
getting along well with his family.  He stated that he did 
not have friends, and did not belong to any groups or 
organizations.  

On examination, the veteran displayed okay grooming and 
hygiene.  His mood was described as "between calm and 
depressed."  He noted that he felt irritable and angry.  He 
denied being moody or emotionally labile.  He reported 
experiencing anxiety attacks when speaking in public or 
hunting in the woods.  He reported having poor sleep.  

No gross deficits in immediate, short, or long-term memory 
were exhibited.  He reported feeling hopeless, helpless, and 
worthless.  He denied ever being suicidal.  He reported that 
within the past year he had homicidal ideation towards the 
police.  

The examiner stated that the veteran continued to meet the 
criteria for a diagnosis of PTSD, chronic.  It was noted that 
the veteran's PTSD symptoms appeared to be significantly 
worse since he attended the 28-day inpatient rehabilitation 
program for treatment for PTSD.  

It was noted that at this point in time, the veteran appeared 
to be seriously impaired in his overall functioning with a 
history of sleep disturbance, depressed mood, chronic 
anxiety, social avoidance, and unemployment.  A GAF of 50 was 
assigned, and it was noted that the veteran had serious 
impairment of functioning.  

Following a careful review of the evidence, the Board finds 
that for the period beginning on June 1, 2005, the medical 
evidence does not demonstrate that the veteran's symptoms 
attributed to the service-connected PTSD equate favorably to 
the criteria for the assignment of a 100 percent rating, 
therefore, an increased schedular rating is not warranted.  

The medical evidence shows that the veteran was not in 
persistent danger of hurting himself or others, he did not 
have hallucinations or delusions, and he had a well-kept 
appearance.  Additionally, there is no indication that the 
veteran was unable to perform his activities of daily living.  
There was no indication that the veteran had disorientation 
to time and place, or memory loss for names of close 
relatives or his own name.  

Additionally, throughout the appeal period, the veteran was 
assigned GAF scores that ranged from 45 to 50.  The Board 
notes that the most current GAF score assigned was 50.  

The overall findings, in the Board's opinion, are consistent 
with the criteria of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgement, thinking, or mood, and the inability to 
establish and maintain effective relationships.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The Board finds that the medical evidence when viewed in its 
entirety does not support the assignment of a 100 percent 
schedular rating. 

In reaching this conclusion, the Board notes that the medical 
evidence does not show that the veteran has total occupation 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Accordingly, the Board finds that the evidence is against the 
claim for a schedular rating higher than 70 percent for PTSD 
for the period beginning on June 1, 2005.  38 U.S.C.A. § 
5107(b).   



ORDER

Beginning on November 30, 2001, an initial rating in excess 
of 30 percent for the service-connected PTSD is denied.  

For the period beginning on May 26, 2002, an increased 
evaluation of 50 percent, but not higher, for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

For the period beginning on June 1, 2005, a rating in excess 
of 70 percent for the service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


